A petition for rehearing having been filed, the case was again heard at the October term, when Baldwin, J. delivered the opinion of the Court
—Field, C. J. and Cope, J. concurring.
We have given an attentive consideration to the argument of the respondents’ counsel. We adhere to the conclusions announced in the original opinion. The argument is, that the Legislature has no irrevocable power to pledge by law the future revenues of a county derived from taxation to the payment of a debt of the county, or to so bind the local authorities to levy or set apart a particular tax for such purpose, since this is the exercise of a sovereign power of taxation, and the Legislature cannot divest itself of this power. And some cases are cited to show that the Legislature cannot part by contract with its sovereign faculties, and that even a stipulation by one Legislature not to exert them—as in case of a permanent exemption of certain property from taxation—is not binding upon a succeeding Legislature. However this may be, the principle does not come up to the requirements of this case. Here the county owed Sertain debts which it was legally and morally bound to pay. It entered, with the consent of the Legislature, into a solemn arrangement with its creditors to pay them, and to that payment its faith and credit were pledged. It exchanged its indebtedness, presently due, for bonds payable at a distant period, and bearing a lower rate of interest. Commissioners were appointed to execute these bonds. A special tax was provided to pay the interest and for a sinking fund. The mode in which the tax was to be levied on the property of the county and applied, was specific. The county agreed, having full power for that purpose, that it would levy and *187collect and pay over the fund. The Legislature gave the power. The question is not whether the Legislature can divest itself of the taxing power—for it may go on now and levy taxes as well as before the act, upon the people and property of Sacramento; but the real question is, whether it can exercise the taxing power, or authorize the county of Sacramento to exercise it, and when exercised the act be in the nature of a contract, under the circumstances here, which contract cannot be repealed. The act relied on is the Act of 1854. By that act and that of 1855, the Supervisors are bound, as part of the contract for funding the bonds, to assess a tax of one-fourth of one per cent., etc. The Legislature has given the county the power to do this, and made it the duty of the county officers to do it; and with the understanding and on the agreement that the county would do it, these bonds were taken and the old evidences of indebtedness surrendered. This act is no cession or surrender of the taxing power, but it is an agreement and authority to this extent, to exercise the taxing power for a particular purpose. If the State should stipulate, on full consideration, that she will make grants for ferries or bridges, or of parts of the swamp land, on certain terms to certain persons, though the contract could not be specifically enforced against her—she not being subject to suit—no one doubts she would be as much bound in all moral aspects as if she had made the grants, the terms and conditions having been performed. But here the county and county officers are liable ; the Legislature charged them, by public law, with certain specified duties to be performed in the execution of a certain contract, which the county had a right to make, and did make; those duties entered into and became a part of the contract, and they may be enforced by law. If this money were collected and in the treasury, the claim of the creditors would be perfect to have it applied in pursuance of the contract; and we cannot see why an executory agreement to collect it does not stand on the same elevated ground.
The truth is apparent, that a refusal to comply with this contract, ' made under the imposing sanctions of a public law, would be nothing less than an act of open and undissembled repudiation of an honest debt, to pay which the honor of the county is solemnly *188pledged; and this without even the equivocal apology sometimes made for such delinquency—that of asserted fraud, or defective authority, or want of consideration for the promise. We are not disposed to countenance such a plea, for it is equally opposed to law and to a just regard for the character of the county and State, and to the dictates of justice and common honesty; and we are convinced that, however calamities from physical or other causes have embarrassed her, that county neither desires, nor could derive benefit, by a relief from pressing liabilities, whether improvidently incurred or not, if such relief were procured at the expense of her honor and reputation. This defense is made, doubtless, because the officers of the county felt bound, in prudence, to act only in obedience to the adjudged requirements of law, and not to act at all in levying the tax until the question of their duty to do so and of its effect was definitely settled.
We adhere to our former opinion, that the Act of 1854 having been executed is a contract, and inviolable, and that the county authorities are bound to obey its provisions.
Judgment reversed, and cause remanded for judgment in pursuance of the principles of this and the former opinion.